Citation Nr: 0508756	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-16 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	State of New Jersey Division 
of Veterans Services


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for 
PTSD, and assigned a 30 percent disability rating, effective 
February 2001.  

In April 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision of the 
issue decided below has been obtained.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to moderate symptoms; it is not productive of 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

The schedular criteria for the initial assignment of a 
disability evaluation greater than 30 percent for PTSD have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9440 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in May 2004.  The veteran was told of 
the requirements to successfully establish an increased 
rating for PTSD, advised of his and VA's respective duties, 
and asked to submit any evidence in his possession evidence 
pertaining to the claim to the RO.  The content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Assuming that a VCAA notice must be provided before the 
initial unfavorable AOJ decision on a claim for VA benefits, 
in this case, the content-complying VCAA notice was issued 
after the initial adverse decision in 2001.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
was harmless.  As all identified pertinent evidence regarding 
the claim decided below has been received and considered by 
the RO, most recently by means of the January 2005 
supplemental statement of the case, there is no indication 
that disposition of this claim would have been different had 
the veteran received pre-adjudicatory notice pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA and 
private treatment records, has been obtained and associated 
with the claims file.  There is no indication of any relevant 
records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran underwent VA examinations in July 
2001 and November 2004.  Accordingly, the requirements of the 
VCAA have been met by the RO to the extent necessary.

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Factual background

The veteran submitted a claim for service connection for PTSD 
in February 2001.  He reported that following service, he was 
seen by a private psychologist about 8 years after 
separation, but was unable to recall the psychologist's name 
and his office was no longer in the same location.  After 
about eight sessions for treatment of his panic attacks, he 
discontinued treatment because he was not improving.

In July 2001, the veteran was afforded a VA examination.  At 
that time, he complained of severe panic attacks triggered by 
physical or social situations in which he felt trapped, 
occasional feelings of sadness when memories of the war 
surfaced, difficulty concentrating, and an awareness of 
everything around him.  The veteran stated that he worked for 
the same company as a technician for the past 30 years, but 
his career had been limited by his problems with panic.  He 
could not apply for a higher position at work as he panicked 
during interviews and his performance was limited as he had 
difficulty interacting in group settings and giving 
presentations.  His psychiatric problems did not interfere 
with his personal life as he had a good marriage for three 
decades, was close to his two daughters, and had many friends 
and socialized easily with them.  

On mental status examination, the veteran's appearance was 
appropriate.  His attitude was cooperative, and his mood was 
neutral.  His affect was appropriate and of full range.  
Speech, perception, and thought processes were unimpaired.  
The veteran denied homicidal or suicidal ideation.  He was 
oriented, and short and long-term memory were intact.  
Concentration and capacity for abstraction were unimpaired.  
Judgment, impulse, and insight were present.  
 
The examiner stated that the veteran had a panic disorder 
characterized by fear of being in enclosed spaces or 
entrapping social circumstances.  The specific symptoms were 
sweating, rapid heartbeat and breathing, dry mouth, and fear 
of fainting.  The veteran was diagnosed as having panic 
disorder, secondary to PTSD and had a Global Assessment of 
Functioning (GAF) rating of 60, based on his frequent panic 
attacks, which interfered with advancing at work.  

The veteran received private medical treatment from August to 
October 2004 from Dr. Richard Marino.  These records noted 
the veteran's panic attacks.  In August 2004, the veteran 
said that his attacks were less than previously.  In October 
2004, he said that he had had no panic attacks.  Also of 
record is a document showing that the veteran resigned from 
his job in November 2004.

In November 2004, the veteran was afforded another VA 
examination.  The examiner reviewed the claims folder.  At 
that time, the veteran reported sporadic panic attacks, which 
he managed to keep under control by taking Paxil and Xanax.  
The examiner reported that these symptoms seemed mild to 
moderate in nature and he has had them off and on for many 
years with no significant periods of remission.  The veteran 
stated that he worked fixing copiers and he took an early 
retirement two weeks prior to the examination, as he was 
having difficulty learning new material about the newer 
models.  He was generally able to get along with people at 
work.  At the time of the exam, the veteran had been married 
33 years, had a good relationship with his family, and kept 
in touch with family and friends.  

On mental status examination, the veteran was dressed 
casually and was cooperative.  His mood was neutral and his 
affect was smiling.  Speech was normal.  There were no 
perceptual problems.  Thought process and content were 
normal.  There was no suicidal or homicidal ideation.  The 
veteran was oriented to person, place, and time.  Insight, 
judgment, and impulse control were fair.  

The examiner concluded that the veteran had mild to moderate 
symptoms of PTSD with occasional panic attacks.  He had been 
able to work and appeared to have difficulty learning new 
material, which lead to his early retirement.  He had a 
supportive social network and was able to take care of his 
activities of daily living.  The veteran was diagnosed as 
having PTSD and had a GAF rating of 60.  The examiner opined 
that the veteran's psychiatric problems did not prevent him 
from getting employment, that that his difficulty in 
functioning was related to his inability to learn new 
material, and that his PTSD was not responsible for that.  

In correspondence of record, the veteran indicated that he 
should have been granted a disability rating of 50 percent as 
he has difficulty retaining highly learned material.  He 
stated that he had difficulty learning new materials, which 
lead to panic attacks and he then could not think of the 
subject matter and his judgment and memory were affected.  He 
contends that he does not have panic attacks more than once a 
week as he avoids being placed in situations that may trigger 
an attack.  


III.  Legal Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  If there is a 
question as to which evaluation to apply to the veteran, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, there is a 
distinction between an appeal of an original or initial 
rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to determine whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

For example, the rule articulated in Francisco v. Brown (that 
the present level of the veteran's disability is the primary 
concern in a claim for increased rating and that past medical 
records should not be given precedence over current medical 
findings) does not apply to the assignment of an initial 
rating for a disability when service connection is awarded 
for that disability.  Fenderson, 12 Vet. App. at 126; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Instead, 
where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be 
evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on the facts.  Id; See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original 
or an increased rating, it is presumed that the veteran seeks 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy when less 
than the maximum available benefit is awarded).  Reasonable 
doubt as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2004).

The veteran's service-connected PTSD is currently rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  Anxiety disorders, which include PTSD, are 
rated under the criteria set forth in Diagnostic Code 9440.  
Under this criteria, a 100 percent rating is warranted if 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

In an October 2001 RO rating decision, the veteran was 
awarded entitlement to service connection for PTSD.  He was 
assigned a 30 percent disability rating effective February 
14, 2001.

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  The VA 
examinations conducted in July 2001 and November 2004 
characterize the veteran's disability as being manifested by 
mild to moderate PTSD.  The GAF rating of 60 assigned during 
both VA examinations suggest some mild symptoms or some 
difficulty in social or occupational functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  The Board finds each of the VA 
examination reports to be probative of a PTSD disability that 
has been consistently at the same level, as based upon review 
of the entire claims folder and detailed examination of the 
veteran.  Factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The veteran is competent to report that his symptoms are 
worse.  However, the training and experience of medical 
personnel makes the VA doctor's findings more probative as to 
the extent of the disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The VA examiners specifically noted that on mental status 
examination, the veteran's affect was appropriate and of full 
range, and his speech was normal.  His mood was neutral.  
Perception, concentration, capacity for abstraction, and 
thought processes were unimpaired.  Memory was also intact, 
and judgment, impulse, and insight were present and fair.  
The veteran himself reported that he does not have panic 
attacks more than once week.  Private treatment records dated 
in October 2004 show that he denied any such attacks.  While 
he has reported problems learning new material, the VA 
examiner in November 2004 determined that this was not 
associated with his PTSD.  The veteran has also stated that 
he was able to get along with co-workers and had good 
relationships with family and friends.

Accordingly, the evidence does not establish flattened 
affect; circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against a rating higher 
than 30 percent for the veteran's PTSD.  Thus, the benefit-
of-the doubt doctrine does not apply, and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has also considered 38 C.F.R. § 3.321(b)(1) (2004), 
which provides that in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  Ibid.  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

It does not appear that the veteran has an "exceptional or 
unusual" disability, as defined by the statute.  He has not 
required any recent periods of hospitalization for his PTSD.  
There is no evidence in the claims file to suggest that 
marked interference with employment is the result of his 
condition.  As noted above, he has been assigned a GAF score 
of 60 and the VA examiner in November 2004 stated that his 
psychiatric problems did not prevent him from getting 
employment.  Thus, his disability is appropriately rated 
under the schedular criteria, and referral for extra-
schedular consideration is not warranted.  


ORDER

Entitlement to a rating in excess of 30 percent for service-
connected PTSD is denied.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


